Citation Nr: 1048418	
Decision Date: 12/30/10    Archive Date: 01/11/11

DOCKET NO.  07-24 205A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUES

1.  Service connection for an acquired psychiatric disorder, to 
include depression, bipolar disorder, posttraumatic stress 
disorder (PTSD), schizoaffective disorder and dysthymic disorder.

2.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1975 to May 1976.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the New York, New York 
Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran contends that he was treated for mental health 
problems during military service and that since his discharge he 
has had continuous mental health problems.  The Board initially 
observes that the Veteran filed a claim for service connection 
for depression and bipolar disorder; however, in light of Clemons 
v. Shinseki, 23 Vet. App. 1 (2009), and the evidence discussed 
below, the Board has restated the issue on appeal as entitlement 
to service connection for an acquired psychiatric disorder, to 
include depression, bipolar disorder, PTSD, schizoaffective 
disorder and dysthymic disorder.

The Board notes that in Clemons the Court of Appeals for Veterans 
Claims (Court) indicated that it had jurisdiction to remand to 
the Board any matters that were reasonably raised below that the 
Board should have decided, with regard to a claim properly before 
the Court, but failed to do so.  The Court stated that a claim 
for benefits based on PTSD encompassed benefits based on an 
anxiety disorder and (or) a schizoid disorder because the 
evidence developed during the processing of the claim indicated 
that the symptoms for which that Veteran was seeking VA benefits 
may have been caused by an anxiety and (or) schizoid disorder.  

VA is obliged to provide an examination when the record contains 
competent evidence that the claimant has a current disability or 
signs and symptoms of a current disability, the record indicates 
that the disability or signs and symptoms of disability may be 
associated with active service; and the record does not contain 
sufficient information to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  

Though the Veteran was not diagnosed with a psychiatric disorder 
while in service, "the fact that a condition was not diagnosed 
cannot, by itself, serve to rebut a subsequent expert 
diagnosis."  Hanson v. Derwinski, 1 Vet. App. 512, 516 (1991).  
In addition, the Board notes that he Veteran's personnel records 
reflect that he was caught abusing drugs as a way to cope with 
stress.  The Veteran's post-service treatment records reflect 
varying diagnoses of psychiatric disorders.  A 1992 private 
treatment record shows the Veteran was diagnosed with dysthymia 
disorder.  A May 1993 Social Security Administration (SSA) 
disability determination found the Veteran with secondary 
diagnosis of dysthymic disorder.  An August 2000 SSA medical 
determination diagnosed the Veteran with schizoaffective disorder 
and PTSD.  VA treatment records from 2005 show a diagnosis of 
schizoaffective disorder. 

In addition, in March 2005 a VA psychologist opined that that the 
Veteran was completely and permanently disabled and unemployable 
due to psychiatric problems, which likely started to become a 
problem and interfere with his functioning when he was in his 
late teens (when the examiner noted the Veteran was in the 
military).  However, it is not clear to the Board that the VA 
psychologist was fully familiar with the Veteran's medical and 
psychological history and certainly did not have access to the 
more extensive kinds of treatment records that are currently in 
the Veteran's claims file (including the records associated with 
the Veteran's SSA disability claim and the Veteran's service 
treatment and service personnel records).  It does not seem 
likely that the psychologist considered all procurable and 
assembled data by obtaining all tests and records that might 
reasonably illuminate his medical analysis.  Jones v. Shinseki, 
23 Vet. App. 382, 390 (2010).  

The Veteran is competent to attest that he has experienced 
certain psychiatric symptoms during service and since exit from 
service.  His reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed disability 
may be related to service.  See McLendon, supra.  The Board also 
notes the March 2005 VA psychologist's statement linking the 
Veteran's psychiatric symptoms to service.  The threshold for 
finding a link between current disability and service is low for 
the purposes of providing a medical examination and opinion.  
Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. 
App. at 83.  

Therefore, given all of the above, the Board finds that the 
Veteran should be afforded a VA psychiatric examination to 
determine if he currently has any psychiatric disorders 
(including depression, bipolar disorder, PTSD, schizoaffective 
disorder and dysthymic disorder) that are related to, had their 
onset in or were aggravated by service.  The Veteran is hereby 
notified that it is the Veteran's responsibility to report for 
the examination and to cooperate in the development of the case, 
and that the consequences of failure to report for a VA 
examination without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655 (2010). 

The Veteran has also been undergoing regular treatment from VA.  
The last VA treatment records in the claims file are from 2005.  
More complete and recent treatment records should be obtained, 
particularly as they may reflect on the nature of the Veteran's 
current psychiatric disability.  See 38 C.F.R. § 3.159(c)(2).  

Given that a March 2005 VA psychologist opined that the Veteran's 
psychiatric disability causes him to be unemployable, the Board 
finds that the issue of entitlement to a TDIU is not ripe for 
Board adjudication at this time as the grant of service 
connection for acquired psychiatric disorder could affect the 
outcome of the issue of whether the Veteran's service-connected 
disabilities render him unemployable.  Under these circumstances, 
the Board finds that, as the above issue is inextricably 
intertwined with the TDIU issue, they should be considered 
together, and thus a decision by the Board on the Veteran's TDIU 
claim at this juncture would be premature.  See Henderson v. 
West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991) (providing that two issues are 'inextricably 
intertwined' when they are so closely tied together that a final 
decision on one issue cannot be rendered until a decision on the 
other issue has been rendered).  The fact that an issue is 
inextricably intertwined does not establish that the Board has 
jurisdiction of the issue, only that the Board cannot fairly 
proceed while there are outstanding matters that must be 
addressed by the RO in the first instance.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file 
all available VA psychiatric treatment 
records for the Veteran (to include from the 
VAMC Albany system) from 2005 to the present.  

2.  After the above has been accomplished, 
the RO/AMC should schedule the Veteran for a 
VA psychiatric examination by an appropriate 
examiner to determine the current nature and 
etiology of any psychiatric disorder found to 
be present.  The examination report is to 
contain a notation that the examiner reviewed 
the claims file (including the Veteran's 
service treatment and service personnel 
records).  The psychiatric examination is to 
include a review of the Veteran's history 
(including the numerous post-service 
treatment records in the file) and current 
complaints, as well as a comprehensive mental 
status evaluation and any tests deemed as 
necessary.

The examiner is asked to offer an opinion 
addressing the following questions:

a.  Does the Veteran meet the diagnostic 
criteria for PTSD as defined by the 
American Psychiatric Association's 
Diagnostic and Statistical Manual for 
Mental Disorders?  If so, the examiner is 
asked to specifically identify in the 
report each alleged in-service stressful 
experience, event and/or circumstance, as 
described by the Veteran, that would 
support the PTSD diagnosis; and then, the 
examiner is asked to provide an opinion as 
to whether it is at least as likely as not 
(50 percent or greater probability) that 
the alleged stressor(s) is related to the 
Veteran's fear of hostile military or 
terrorist activity?  

b.  Has the Veteran developed an acquired 
psychiatric disorder other than PTSD, to 
include bipolar disorder, dysthymic 
disorder schizoaffective disorder and 
depression and; if so, please specify the 
diagnosis (or diagnoses).  Is it at least 
as likely as not (50 percent or greater 
probability) that any current diagnosis of 
an acquired psychiatric disorder, other 
than PTSD: (1) had its onset during 
service; (2) was caused by any event or 
incident that occurred during service; (3) 
was aggravated beyond its natural 
progression by service or, (4) was 
manifested within the year following the 
Veteran's discharge from service in May 
1976?

A complete rationale must be given for any 
opinion expressed, and the foundation for all 
conclusions should be set forth.  The report 
of the examination should be associated with 
the claims file.

3.  If the benefits sought remain denied, the 
RO should issue an appropriate Supplemental 
Statement of the Case (SSOC), and provide the 
Veteran and his representative the requisite 
time to respond.  Thereafter, if indicated, 
the case should be returned to the Board for 
the purpose of appellate disposition.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


